Clarke, Presiding Justice.
Shaw appealed the trial court’s order denying him an out of time appeal. Shaw pled guilty to murder on March 5, 1981, and was sentenced to life imprisonment. Over seven years later he sought an out of time appeal on the ground of ineffective assistance of counsel. He argues that he has an I.Q. of 45 and was not able to enter an intelligent plea and, further, that he did not understand that he would not be allowed to enter a plea of guilty to involuntary manslaughter.
There is no evidence of appellant’s I.Q. in the record. Therefore, we are unable to consider his I.Q. in evaluating his claim of ineffective assistance of counsel. In regard to his contention that his guilty plea was involuntary because of his understanding that he would be allowed to plead guilty to involuntary manslaughter, the record shows otherwise. The court carefully examined the appellant as to the voluntariness of his plea and his understanding of the rights forfeited by pleading guilty. The requirements of Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969) that the record reflect that defendant entered the plea voluntarily and with understanding were met by the trial court’s examination of the appellant. The court specifically asked whether appellant understood that the court was not bound to accept any plea bargain and specifically asked whether appellant entered a plea of guilty to murder. The court also asked *720whether the defendant understood that he would sentence him to life imprisonment. Under all the circumstances, we find that the record reflects a voluntary plea of guilty to murder given with knowledge of the rights relinquished.
Decided November 23, 1988.
Wiley Shaw, Jr., pro se.
Glenn Thomas, Jr., District Attorney, John B. Johnson III, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.